DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 February 2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening element” in claim 48; “second fastening element” in claim 50; “movable actuating element” in claim 53.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48, 50, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiberghien et al. (U.S. 7,753,415), herein “Tib”.
Regarding claim 48, Tib discloses a change system (50) for interchangeable nozzles comprising: a nozzle including a nozzle body (601) and at least one holding recess (606) defined in an outer surface of the nozzle body, the nozzle body having an axis (along flow direction), a receptable (501) having a cylindrical inner contour for receiving a fastening base of the nozzle (section of nozzle which includes the at least one holding recess of the nozzle) at a single predetermined angular position (matter of preference as the user can select desired single predetermined position when the nozzle is installed), the receptacle including a first fastening element (546) complementary to the holding recess of the nozzle, the first fastening element disposed in an opening (545) of the receptacle and configured to inhibit engagement of the nozzle and the receptable outside of the single predetermined angular position, and a pusher (541), movable in a direction orthogonal to the axis of the nozzle, the pusher being disposed around the nozzle and the receptacle and configured to push the fastening element from the opening of the receptable into the holding recess of the nozzle body (as shown in Fig. 9-13).
Regarding claim 50, the receptacle includes a second fastening element (546) circumferentially spaced apart from the first fastening element.
Regarding claim 52, the wall of the receptacle has at least two openings (5421) which are circumferentially spaced apart from one another, and wherein the first and second fastening elements are each inserted into one of the at least one openings.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiberghien et al. (U.S. 7,753,415), herein “Tib”, in view of Ferguson (U.S. 4,014,467).
Regarding claims 39, Tib discloses a nozzle for applying an application agent onto a component and for fastening to a change system, the nozzle comprising: a nozzle body (601); a holding recess (606) defined in an outer surface of the nozzle body, wherein the change system includes a plurality of alignment features (546) disposed in the holding recesses when the nozzle is engaged with the change system, wherein the holding recess receives the alignment feature to align the nozzle and cause a substantially radially loading of the holding recess into an axial loading of the nozzle (balls are loaded radially and apply load against walls of 606 to prevent movement). 
Tib fails to disclose the holding recess is a plurality of holding recesses, and instead utilizes a single large recess.

The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed since the substitution of the plurality of recesses of Ferguson would have yielded predictable results, namely, also providing a lateral loading to prevent rotation (purpose of the invention of Ferguson).
Regarding claim 44, the holding recesses of Ferguson are circumferentially spaced apart on the nozzle body (Fig. 4).


Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tib and Ferguson, as applied above, and further in view of Takata (U.S. 4,717,077).
Regarding claim 47, Tib and Ferguson disclose the invention as described above, but fail to disclose the nozzle is a slot nozzle.
However, Takata teaches slot nozzles are well known, wherein the nozzle is capable of being utilized for producing seam seals on motor vehicle bodies.
The substitution of one element for another would have been obvious to one having ordinary skill in the art at the time the invention was made, since the substitution of a slot nozzle taught by Takata or any known nozzle would have yielded predictable results, namely, the ability to produce the desired spray pattern by selecting known nozzle shape.

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tib, as applied above, and further in view of Tweitmann et al. (U.S. 8,933,365).

However, Tweitmann teaches a nozzle change system, comprising a nozzle change station (3) for a plurality of nozzles (2) wherein the nozzle change station has a nozzle removal section (top area where the robotic arm can change nozzles), which is configured such that the automatic removal and attachment of nozzles can be made.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a nozzle change station and automatic change system as taught by Tweitmann, since doing so would allow one to automatically change between a variety of nozzles for a given task (Summary).

Response to Arguments
Applicant's arguments filed 08 October 2020 have been fully considered but they are not persuasive.
The amended functional language is still broad enough to be read upon by the prior art as described above. To further clarify, the language only requires the capability of installing the nozzle at the single predetermined angular position, but does not include the structural limitations to restrict it to only the single predetermined angular position. That is to say, the user can choose to install the nozzle at the same angular position each time, and thus the functional limitation is fulfilled.
It is understood the intention by the application, however, specific structural limitations that would restrict the user to only the specific angular positions are required to overcome the current prior art rejection. 
single angular position may invoke a 35 USC 112 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752